La Jueza Presidenta Oronoz Rodríguez
emitió la opinión del Tribunal.
En esta ocasión nos corresponde resolver cuál es el tér-mino para recurrir de una resolución interlocutoria al am-paro del procedimiento sumario laboral provisto por la Ley Núm. 2 de 17 de octubre de 1961, infra, y si tales determi-naciones pueden ser objeto de reconsideración. Resolvemos que los términos para revisar resoluciones interlocutorias del Tribunal de Primera Instancia y del Tribunal de Ape-laciones son diez días y veinte días, respectivamente. Ade-más, debido a la naturaleza sumaria del procedimiento, concluimos también que las determinaciones interlocuto-rias que se emiten en pleitos ventilados por la vía sumaria no pueden ser objeto de reconsideración. Veamos los he-*726chos que dieron inicio a la controversia ante nuestra consideración.
I
El 16 de noviembre de 2010, la Sra. Priscilla Medina Nazario presentó una querella contra McNeil Healthcare LLC (McNeil) al amparo del procedimiento sumario labo-ral dispuesto en la Ley Núm. 2-1961, según enmendada, conocida como la Ley de Procedimiento Sumario de Recla-maciones Laborales, 32 LPRA see. 3118 et seq. (Ley Núm. 2). Solicitó compensación por despido injustificado, según lo dispuesto en la Ley Núm. 80 de 30 de mayo de 1976 (29 LPRA sec. 185a et seq.), represalias, al amparo de la Ley Núm. 115-1991 (29 LPRA secs. 194-194b), y la reinstala-ción en el empleo. Además, la señora Medina Nazario alegó violación a la Sección 16 del Artículo II de la Constitución del Estado Libre Asociado de Puerto Rico, LPRA, Tomo 1, y exigió el pago de salarios por las horas extra trabajadas(1) McNeil contestó la querella y negó las alegaciones. Argu-mentó que el despido fue justificado debido al desempeño insatisfactorio de la señora Medina Nazario en el empleo.
El 29 de enero de 2013, poco más de dos años desde el inicio del pleito, la señora Medina Nazario presentó una solicitud para enmendar la querella. Propuso sustituir su reclamación de reinstalación en el empleo por una causa de acción por lucro cesante y solicitó añadir una causa de ac-ción por acoso laboral.
McNeil se opuso y argumentó que la enmienda solici-tada era improcedente, en tanto no se cumplieron los cri-terios establecidos para permitir una enmienda a las alegaciones. Señaló que, de permitirse la enmienda, habría que reabrir el descubrimiento de prueba, dilatando así la adjudicación de la controversia. Por último, sostuvo que no *727procedía añadir una causa de acción por acoso laboral ya que la Asamblea Legislativa no ha reconocido tal causa de acción en Puerto Rico.
Posteriormente, se celebró una vista argumentativa du-rante la cual las partes: (1) presentaron sus argumentos sobre la procedencia de la enmienda; (2) discutieron la ad-misibilidad del testimonio de la Dra. Luz Migdalia Vélez, anunciada como perito de la señora Medina Nazario, quien testificaría sobre lo que, a su juicio, constituye acoso labo-ral, y (3) discutieron la admisibilidad del testimonio de la Sra. Vilma Bermúdez, exempleada de McNeil, quien no ha-bía sido oportunamente incluida por la señora Medina Na-zario en la lista de testigos.(2)
El 28 de agosto de 2014, el Tribunal de Primera Instan-cia emitió una Resolución y Orden, notificada el 3 de octu-bre de 2014, mediante la cual declaró “no ha lugar” la so-licitud de enmienda. En dicha Resolución, el Tribunal también excluyó el testimonio de la doctora Vélez y no per-mitió la inclusión de la señora Bermúdez en la lista de testigos. Insatisfecha con el resultado, la señora Medina Nazario radicó una moción de reconsideración el 17 de oc-tubre de 2014. El 5 de diciembre de 2014, el Tribunal de Primera Instancia la declaró “no ha lugar”. Dicha determi-nación fue notificada el 31 de diciembre de 2014.
Aún inconforme con el resultado, el 30 de enero de 2015, la señora Medina Nazario presentó un recurso de certiorari ante el Tribunal de Apelaciones para revisar la determina-ción interlocutoria del Tribunal de Primera Instancia. Alegó que el foro primario abusó de su discreción al dene-gar la solicitud de enmienda, al eliminar el testimonio de la doctora Vélez y al no permitir la inclusión del testimonio de la señora Bermúdez.
El 12 de febrero de 2015, el Tribunal de Apelaciones *728denegó expedir el auto mediante una Resolución que fue notificada el 26 de febrero de 2015. Razonó que la determi-nación del Tribunal de Primera Instancia no era revisable mediante certiorari, pues se emitió en un procedimiento sumario al amparo de la Ley Núm. 2 y no se cumplió con los criterios para la revisión de resoluciones interlocuto-rias, según establecidos en Dávila, Rivera v. Antilles Shipping, Inc., 147 DPR 483 (1999).
El 13 de marzo de 2015, la señora Medina Nazario pre-sentó una moción de reconsideración en la cual reiteró sus argumentos y alegó que procedía la expedición del auto solicitado. El 18 de marzo de 2015, el Tribunal de Apelacio-nes la declaró “no ha lugar”, lo cual se notificó el 1 de abril de 2015.
En desacuerdo con la determinación, el 21 de abril de 2015, la señora Medina Nazario acudió a este Tribunal me-diante una Petición de certiorari. En esencia, alega que el Tribunal de Apelaciones erró al resolver que el foro prima-rio no abusó de su discreción al no permitirle enmendar la querella para incluir la causa de acción por acoso laboral, por el mero hecho de que dicha acción no existe en nuestro ordenamiento. También arguye que el foro apelativo inter-medio aplicó de manera errónea las disposiciones de la Ley Núm. 2, supra, y Regla 40 del Reglamento del Tribunal de Apelaciones, 4 LPRAAp. XXII-B, al momento de analizar si procedía expedir el recurso de certiorari.
Con el beneficio de la comparecencia de ambas partes, estamos en posición de resolver.
A. El auto de certiorari es el vehículo procesal que permite a un tribunal de mayor jerarquía revisar las determinaciones de un tribunal inferior. García v. Padró, 165 DPR 324, 334 (2005); Pueblo v. Colón Mendoza, 149 DPR 630, 637 (1999). Es, en esencia, un recurso extraordi-*729nario mediante el cual se solicita al tribunal de superior jerarquía la corrección de un error cometido por el tribunal inferior. García v. Padró, supra.
La expedición del auto descansa en la sana discreción del tribunal. A tales efectos, hemos señalado que “[l]a ca-racterística distintiva de este recurso se asienta en la dis-creción encomendada al tribunal revisor para autorizar su expedición y adjudicar sus méritos”. IG Builders et al. v. BBVAPR, 185 DPR 307, 338 (2012). Claro está, la discre-ción judicial no es irrestricta y ha sido definida en nuestro ordenamiento jurídico como “una forma de razonabilidad aplicada al discernimiento judicial para llegar a una con-clusión justiciera”. Negrón v. Srio. de Justicia, 154 DPR 79, 91 (2001). Es decir, ejercer la discreción concedida no im-plica la potestad de actuar arbitrariamente, en una u otra forma, haciendo abstracción del resto del derecho. íd.
La Regla 52.1 de Procedimiento Civil, 32 LPRAAp. V, enumera aquellos incidentes procesales susceptibles de revisión mediante certiorari. Dicha regla “fue objeto de cam-bios fundamentales dirigidos a evitar la revisión judicial de aquellas órdenes o resoluciones que dilataban innecesariamente el proceso pues pueden esperar a ser revisadas una vez culminado el mismo, uniendo su revisión al recurso de apelación”. Rivera Figueroa v. Joe’s European Shop, 183 DPR 580, 593-594 (2011). Véase IG Builders et al. v. BBVAPR, supra, págs. 336-337. En lo pertinente, la Regla señala:
El recurso de certiorari para revisar resoluciones u órdenes interlocutorias dictadas por el Tribunal de Primera Instancia solamente será expedido por el Tribunal de Apelaciones cuando se recurra de una resolución u orden bajo las Reglas 56 y 57 [...] o de la denegatoria de una moción de carácter dispositivo. No obstante, y por excepción a lo dispuesto ante-riormente, el Tribunal de Apelaciones podrá revisar órdenes o resoluciones interlocutorias dictadas por el Tribunal de Pri-mera Instancia cuando se recurra de decisiones sobre la admi-sibilidad de testigos de hechos o peritos esenciales, asuntos *730relativos a privilegios evidenciarlos, anotaciones de rebeldía, en casos de relaciones de familia, en casos que revistan interés público o en cualquier otra situación en la cual esperar a la apelación constituiría un fracaso irremediable de la justicia. Al denegar la expedición de un recurso de certiorari en estos casos, el Tribunal de Apelaciones no tiene que fundamentar su decisión. Regla 52.1 de Procedimiento Civil, supra.
Sin embargo, el hecho de que un asunto esté compren-dido dentro de las materias susceptibles a revisión no jus-tifica la expedición del auto sin más. Es por ello que la propia Regla 52.1 dispone que “[t]odo procedimiento de apelación, certiorari, certificación, y cualquier otro procedi-miento para revisar sentencias y resoluciones se tramitará de acuerdo con la ley aplicable, estas reglas y las reglas que adopte el Tribunal Supremo de Puerto Rico”. (Enfasis suplido). 32 LPRAAp. V. Por lo tanto, cuando un pleito es incoado bajo un procedimiento especial, se evalúa también la procedencia del recurso a la luz del estatuto habilitador.
Por otro lado, la Regla 52.2 de Procedimiento Civil provee un término de 30 días para acudir al tribunal revisor mediante recurso de certiorari para revisar una orden o resolución interlocutoria. 32 LPRAAp. V. Este término es de cumplimiento estricto y se computa a partir de la fecha de notificación de la resolución u orden recurrida. Id. Véase Johnson & Johnson v. Mun. de San Juan, 172 DPR 840, 849-850 (2007).
Es importante mencionar que nuestro ordenamiento jurídico desfavorece la revisión de determinaciones interlocutorias. A tales efectos, el profesor Hernández Colón señala:
Los principios procesales de concentración de los eventos y de celeridad militan en contra de la revisión de resoluciones interlocutorias. Es inconveniente para el desenvolvimiento ló-gico y orgánico del proceso que se recurra de las distintas reso-luciones que recaen en los diversos actos procesales que final-mente han de culminar en una sentencia final. Si se recurre por vía de certiorari de estas distintas resoluciones, se interrumpe *731la marcha ordenada, la buena marcha de la litis. R. Hernández Colón, Derecho procesal civil, 5ta ed., San Juan, LexisNexis, 2010, pág. 427.
B. La moción de reconsideración es el mecanismo que provee nuestro ordenamiento jurídico para permitir que se modifiquen órdenes, resoluciones y sentencias. J. Cuevas Segarra, Tratado de derecho procesal civil, 2da ed., San Juan, Pubs. JTS, 2011, T. IV, pág. 1366. “El principal objetivo de una moción de reconsideración es darle al tribunal que dictó la sentencia o resolución, la oportunidad para que pueda enmendar o corregir los errores en que hubiese incurrido”. J.A. Echevarría Vargas, Procedimiento civil puertorriqueño, 2010, pág. 271. Véanse: Morales y otros v. The Sheraton Corp., 191 DPR 1, 7 (2014); Lagares v. E.L.A., 144 DPR 601, 609 (1997), citando Dávila v. Collazo, 50 DPR 494, 503 (1936).
De ordinario, nuestro ordenamiento jurídico favorece la utilización de este recurso, pues le brinda al foro senten-ciador la oportunidad de corregir sus errores, evitando así que las partes incurran en los gastos que conlleva la pre-sentación de un recurso de revisión. Hernández Colón, op. cit, pág. 395. “Al solicitar la reconsideración pueden expo-nerse fundamentos no expuestos antes de que se haya dic-tado la sentencia o resolución, pero no pueden formularse por primera vez planteamientos que necesiten apoyo en prueba no presentada enjuicio”. íd., pág. 394. Ello permite a las partes poner al tribunal en una mejor posición para determinar la comisión del error imputado.
Las Reglas de Procedimiento Civil proveen un término de 15 días para la presentación de una moción de reconsideración. Regla 47 de Procedimiento Civil, 32 LPRA Ap. V. En cuanto a las resoluciones interlocutorias res-pecta, dicho término es de cumplimiento estricto y se com-puta a partir de la fecha de notificación de la resolución u orden recurrida. Id.
C. La Ley Núm. 2, supra, estableció un procedi-*732miento sumario para la adjudicación de pleitos laborales. La esencia de dicho trámite “es proveer un mecanismo pro-cesal judicial que logre la rápida consideración y adjudica-ción de las querellas presentadas por los obreros o emplea-dos, principalmente en casos de reclamaciones salariales y beneficios”. Rivera v. Insular Wire Products Corp., 140 DPR 912, 923 (1996). Véase Vizcarrondo Morales v. MVM, Inc., 174 DPR 921, 928 (2008). Tal procedimiento es el recurso principal “para la implantación de la política pública del Es-tado de proteger el empleo, desalentando el despido sin justa causa y proveyendo al obrero así despedido los medios económicos para la subsistencia de éste y de su familia, en la etapa de transición entre empleos”. Rivera v. Insular Wire Products Corp., supra, pág. 923. Véanse: Izagas Santos v. Family Drug Center, 182 DPR 463, 480 (2011); Mercado Cintrón v. Zeta Com., Inc., 135 DPR 737 (1994). Con el fin de adelantar su propósito y al tomar en cuenta la disparidad económica entre las partes, la ley dispuso:
(1) términos cortos para la contestación de la querella presen-tada por el obrero o empleado; (2) criterios para la concesión de una sola prórroga para contestar la querella; (3) un mecanismo para el emplazamiento del patrono querellado; (4) el procedi-miento para presentar defensas y objeciones; (5) criterios para la aplicación de las Reglas de Procedimiento Civil; (6) una limi-tación específica sobre el uso de los mecanismos de descubri-miento de prueba; (7) una prohibición específica de demandas o reconvenciones contra el obrero o empleado querellante; (8) la facultad del tribunal para dictar sentencia en rebeldía cuando el patrono querellado no cumpla con los términos provistos para contestar la querella, y (9) los mecanismos para la revisión y ejecución de las sentencias y el embargo preventivo. Rivera v. Insular Wire Products Corp., supra, págs. 923-924.(3)
En lo pertinente, en Dávila, Rivera v. Antilles Shipping, Inc., supra, este Tribunal tuvo la oportunidad de *733examinar su facultad para revisar, vía certiorari, resolucio-nes interlocutorias emitidas en pleitos incoados de acuerdo con el procedimiento sumario dispuesto en la Ley Núm. 2, supra. En esa ocasión concluimos que la revisión de reso-luciones interlocutorias es contraria al carácter sumario del procedimiento laboral. Id., pág. 496. Sin embargo, este Tribunal señaló que esta norma no es absoluta. Exceptua-mos de la prohibición aquellas resoluciones dictadas por un tribunal sin jurisdicción y aquellos casos extremos en los cuales los fines de la justicia así lo requieran. íd., pág. 498. Particularmente, este Tribunal señaló que procede la revi-sión inmediata cuando hacerlo dispondría del caso en forma definitiva o cuando tenga el efecto de evitar una grave injusticia. Id.
A pesar de que este Tribunal resolvió que algunas resoluciones interlocutorias son revisables en procedimientos sumarios al amparo de la Ley Núm. 2, supra, la ley no establece los términos aplicables para recurrir cuando ello sucede. De igual manera, tampoco hace referencia a la posibilidad de reconsiderar una resolución u orden interlocutoria. No obstante, el estatuto señala los términos para recurrir de las determinaciones finales emitidas por los tribunales inferiores. A tales efectos, la Ley Núm. 133-2014, que enmendó la Ley Núm. 2, supra, provee un término de 10 días jurisdiccionales para recurrir al Tribunal de Apelaciones y un término de 20 días jurisdiccionales para acudir a este Tribunal. Art. 2 de la Ley Núm. 133-2014.
La Ley Núm. 133-2014 se aprobó con el propósito de atemperar las disposiciones de la Ley Núm. 2, supra, al esquema judicial vigente. A 52 años de su adopción, “ésta aún hac[ía] referencia al Tribunal de Distrito, y a las ape-laciones entre tribunales de instancias y el Tribunal Supremo”. Exposición de Motivos de la Ley Núm. 133-2014. Además, la Asamblea Legislativa redujo el término para acudir a este Tribunal mediante certiorari —de 30 *734días — , según dispuesto en Santiago v. Palmas del Mar Properties, Inc., 143 DPR 886 (1997), a 20 días. íd. En esa ocasión, la Legislatura expresó que el término de 30 días provisto en el citado caso “contraviene el espíritu expedito de la Ley Núm. 2”, y explicó que “[l]a intención del legisla-dor [...] fue extender el carácter sumario de la ley a la etapa apelativa para cumplir con el propósito rector de la misma, de proveer al obrero un remedio rápido y eficaz”. íd.
Ante la ausencia de una expresión en el texto de la ley sobre la procedencia de una reconsideración, y la omisión de un término para recurrir de una determinación interlocutoria, resulta relevante la tercera sección de la Ley Núm. 2, supra, la cual dispone que, en los pleitos tramitados al amparo del procedimiento sumario, se aplicarán las Reglas de Procedimiento Civil en todo aquello que no esté en conflicto con las disposiciones específicas de la misma o con el carácter sumario del procedimiento. 32 LPRA sec. 3120.(4)
A la luz de este marco jurídico, procedemos a resolver.
I-I h-i I — I
La señora Medina Nazario solicitó reconsideración, tanto de la Resolución y Orden que emitió el Tribunal de Primera Instancia como de la Resolución del Tribunal de Apelaciones. Además, solicitó la revisión interlocutoria de las determinaciones de ambos foros inferiores.
*735De la relación procesal que precede se aprecia que, al presentar sus mociones de reconsideración, la señora Medina Nazario utilizó los términos dispuestos en las Reglas de Procedimiento Civil. A saber, presentó sus mociones de reconsideración dentro de los 15 días de haber recibido no-tificación de la determinación a reconsiderar. Regla 47 de Procedimiento Civil, supra. Además, utilizó el término de 30 días, provisto por las Reglas de Procedimiento Civil, para la presentación de su recurso de certiorari ante el Tribunal de Apelaciones. Regla 52.2 de Procedimiento Civil, supra.
Ante la ausencia de una disposición en la Ley Núm. 2, supra, que regule la procedencia del mecanismo de recon-sideración y los términos para revisar determinaciones in-terlocutorias, resulta necesario expresarnos al respecto.
Antes de atender los asuntos en cuestión, cabe recordar que es un “ ‘principio cardinal de hermenéutica que al lenguaje de una ley debe dársele la interpretación que valida el propósito que tuvo el legislador al aprobarla’ ”. Pueblo v. Figueroa Pomales, 172 DPR 403, 418 (2007). Los jueces no debemos analizar la legislación aisladamente como pronunciamientos de principios en abstracto. Pacheco v. Vargas, Alcaide, 120 DPR 404, 409 (1988). “Tenemos el deber de hacer que el [D]erecho sirva propósitos útiles y evitar una interpretación tan literal que lleve a resultados absurdos”. íd. Véase Passalacqua v. Mun. de San Juan, 116 DPR 618, 632 (1985). Por ello, este Tribunal debe interpretar la ley “tomando en consideración los fines que persigue y la política pública que la inspira”. Pueblo v. Figueroa Pomales, supra, pág. 418.
Debido a la naturaleza sumaria de los procedimientos al amparo de la Ley Núm. 2, supra, la aplicación del término provisto por las Reglas de Procedimiento Civil para revisar resoluciones u órdenes interlocutorias —a saber, 30 días— resultaría en un absurdo procesal. Véase Regla 52.2 de Procedimiento Civil, supra. Se estaría permitiendo un tér-*736mino más largo —30 días— cuando se recurre de una reso-lución interlocutoria, que los 10 y 20 días que aplican a las sentencias finales. Asimismo, la figura de la reconsideración interlocutoria es incompatible con el procedimiento provisto por la Ley Núm. 2, supra. Entre otras razones, pues se daría la anomalía de proveer a las partes un término mayor para solicitar reconsideración que el provisto por la Ley Núm. 2, supra, para la revisión de determinaciones finales(5)
Dichas normas fomentarían la presentación de recursos interlocutorios, dilatando así la adjudicación de controver-sias laborales al amparo de la Ley Núm. 2, supra. Este pro-ceder atenta contra la clara intención legislativa de proveer un “mecanismo procesal, de naturaleza sumaria, para lo-grar la rápida consideración y adjudicación de las reclama-ciones laborales instadas por empleados en contra de sus patronos”. Exposición de Motivos de la Ley Núm. 133-2014.
Por ello, resolvemos que el término para revisar aquellas determinaciones interlocutorias que, según los criterios restrictivos establecidos en Dávila, Rivera v. Antilles Shipping, Inc., supra, puedan ser revisadas, debe ser análogo al dispuesto en la Ley Núm. 133-2014 para la revisión de sentencias ante los foros superiores. A saber, diez (10) días para las revisiones interlocutorias presentadas ante el Tribunal de Apelaciones y 20 días para aquellas revisiones interlocutorias presentadas ante este Tribunal. Véase Art. 2 de la Ley Núm. 133-2014. Esa es la interpretación más cónsona con el propósito de la legislación de que las controversias laborales se tramiten de forma expedita(6)
Apoya nuestra determinación el hecho de que la señora Medina Nazario, mediante la presentación de mociones de reconsideración y peticiones de certiorari, ha extendido el *737trámite del pleito por más de un año. Tal proceder atenta contra la clara política pública del Estado de “tramitar las reclamaciones laborales con prontitud, sin dilaciones que pudieran frustrar los fines de la justicia”. Berríos v. González et al., 151 DPR 327, 339 (2000). El procedimiento al amparo de la Ley Núm. 2, supra, desprovisto “de esa ca-racterística sumaria, resultaría un procedimiento ordina-rio más, incompatible con el mandato legislativo”. Lucero v. San Juan Star, 159 DPR 494, 505 (2003). Véase Aguayo Pomales v. R & G Mortg., 169 DPR 36, 43 (2006).
En última instancia, la interpretación que aquí adopta-mos favorece a los empleados y obreros, quienes podrán ser resarcidos con mayor prontitud cuando sus patronos hayan vulnerado sus derechos.
En atención al trámite procesal antes expuesto, el auto de certiorari ante nos se presentó tardíamente, por lo que este Tribunal carece de jurisdicción para atender sus méritos.
IV
Por los fundamentos antes expuestos, se desestima el recurso por falta de jurisdicción.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Kolthoff Caraballo emitió una opinión de conformidad. La Juez Asociada Señora Rodrí-guez Rodríguez concurrió sin opinión escrita.
Opinión de conformidad emitida por el
Juez Asociado Se-ñor Kolthoff Caraballo.
Estoy conforme con la determinación y el racional de este Tribunal. No obstante, mediante esta Opinión discuto los criterios del principio de analogía con el propósito de *738exponer el porqué entiendo que aplican los términos de 10 y 20 días que la Ley 2, infra, concede para la revisión de sentencias y no el término de 30 días que las Reglas de Procedimiento Civil, infra, proveen para la revisión de dic-támenes interlocutorios emitidos en el ámbito civil.
HH
Los hechos esenciales para resolver la controversia so-bre los términos para revisar determinaciones interlocuto-rias de la Ley 2, infra, son los siguientes. El 16 de noviem-bre de 2010, la Sra. Priscilla Medina Nazario presentó una querella en contra de McNeil Healthcare LLC al amparo del procedimiento sumario de la Ley 2. Luego de varias incidencias, el Tribunal de Primera Instancia emitió una resolución interlocutoria, cuyo contenido es innecesario pormenorizar en esta ocasión. Posteriormente, la señora Medina Nazario presentó un recurso de certiorari ante el Tribunal de Apelaciones y dicho foro denegó su expedición. Luego de haber transcurrido más de 20 días desde la de-terminación del foro apelativo intermedio, la señora Medina Nazario presentó ante este Tribunal un recurso de certiorari. Nos corresponde examinar si el recurso se pre-sentó oportunamente. Veamos.
I — i HH
A fin de entender cabalmente la controversia que se nos presenta, debemos destacar la diferencia entre una senten-cia y una resolución. La Regla 42.1 de Procedimiento Civil, 32 LPRAAp. V, expone que una sentencia del Tribunal de Primera Instancia es un dictamen que resuelve finalmente una cuestión litigiosa mediante una adjudicación final, mientras que una resolución solo pone fin a un incidente *739dentro del proceso judicial.(1) A esta última, generalmente se le conoce como orden o resolución interlocutoria. A su vez, la Regla 52.2 de Procedimiento Civil, 32 LPRAAp. V, dispone que las resoluciones u órdenes interlocutorias emi-tidas por el Tribunal de Primera Instancia se pueden revi-sar ante el Tribunal de Apelaciones mediante la presenta-ción de un recurso de certiorari.
Trasladándonos al ámbito laboral, es sabido que las re-clamaciones de los obreros y empleados instadas en contra de sus patronos se pueden tramitar conforme al procedi-miento ordinario o al sumario que está contemplado en la Ley de Procedimiento Sumario de Reclamaciones Laborales, Ley Núm. 2 de 17 de octubre de 1961, 32 LPRA see. 3118 et seq. (Ley 2).(2) La Ley 2 es una ley especial que fue creada como un mecanismo procesal para lograr la rápida conside-ración y adjudicación de las reclamaciones laborales, im-plantar la política pública del Estado de proteger el empleo, desalentar el despido sin justa causa y proveer al obrero despedido los medios económicos para su subsistencia mien-tras consigue un nuevo empleo.(3) Reiteradamente, hemos señalado que tanto las partes como los tribunales deben res-petar la naturaleza sumaria del procedimiento de la Ley 2 porque esta constituye su característica esencial.(4) Pues de no hacerlo, el procedimiento se convertiría en uno ordinario, lo cual sería incompatible tanto con el mandato legislativo como con su carácter reparador. (5)
*740Las siguientes constituyen algunas de las medidas que el Legislador consignó en la Ley 2 para la consecución de su propósito expedito: el establecimiento de términos breves para contestar la querella; una limitación al tipo y a la can-tidad de los mecanismos de descubrimiento de prueba; la aplicación de términos cortos para la revisión de sentencias y una limitación a la aplicabilidad de las disposiciones de las Reglas de Procedimiento Civil. (6) En aras de preservar el carácter sumario del procedimiento, este Tribunal ha inter-pretado que las resoluciones interlocutorias que se emiten al amparo de la Ley 2 no son revisables, excepto en las ins-tancias siguientes: (1) cuando el foro primario haya actuado sin jurisdicción; (2) en situaciones en las que la revisión in-mediata dispone del caso por completo, y (3) cuando la revi-sión tenga el efecto de evitar una grave injusticia.(7) Las resoluciones interlocutorias que cumplen con alguna de es-tas excepciones serán revisables discrecionalmente me-diante la presentación de un recurso de certiorari.
Como sabemos, las reglas procesales que regulan la re-visión de asuntos de naturaleza civil están contenidas en las Reglas de Procedimiento Civil. La Regla 52.2(b) de ese cuerpo de normas prescribe que las determinaciones inter-locutorias del Tribunal de Primera Instancia se podrán re-visar mediante un recurso de certiorari ante el Tribunal de Apelaciones dentro del término de 30 días y, además, dis-pone que la decisión que dicho tribunal tome sobre el asunto recurrido podrá revisarse ante el Tribunal Supremo dentro del plazo de 30 días. Además, la Regla 52.1 de Pro-cedimiento Civil, 32 LPRA Ap. V, dispone que el procedi-miento de certiorari se tramitará de acuerdo con la ley aplicable, estas Reglas de Procedimiento Civil y las que adopte este Tribunal.
*741Sin embargo, al remitirnos a las disposiciones de la Ley 2, hallamos que esta ley especial no provee un término para revisar las determinaciones interlocutorias del Tribunal de Primera Instancia, pues solo provee términos para revisar las sentencias. En particular, la See. 4 de la Ley 2, 32 LPRA see. 3121, advierte que cuando el Tribunal de Primera Instancia haya dictado una sentencia en rebeldía, o por incomparecencia de una parte al juicio, la parte afec-tada únicamente podrá recurrir al Tribunal de Apelaciones para que se revisen los procedimientos mediante la presen-tación de un auto de certiorari dentro del término jurisdic-cional de 10 días. Por su parte, la See. 9 de la Ley 2, 32 LPRA see. 3127, orienta en cuanto a que las sentencias que el Tribunal de Primera Instancia haya emitido como pro-ducto de una adjudicación en los méritos podrán ser revi-sadas por el Tribunal de Apelaciones mediante la presen-tación de un recurso de apelación dentro del mismo término jurisdiccional de 10 días. En cuanto a la revisión ante este Tribunal Supremo, las Sees. 4 y 9 permiten la presentación de un recurso de certiorari dentro del término jurisdiccional de 20 días con el propósito de revisar la de-terminación que el Tribunal de Apelaciones tome sobre cualquier sentencia recurrida.(8) Según surge de la Exposi-ción de Motivos de la Ley Núm. 133-2014, que enmendó las disposiciones de la Ley 2, la brevedad de estos términos responde a la intención legislativa de “extender el carácter sumario de la ley a la etapa apelativa para cumplir con el propósito rector de la misma, de proveer al obrero un reme-dio rápido y eficaz”. (Énfasis suplido).
*742Como apreciamos, la Ley 2 concede los términos de 10 y 20 días para revisar ante el Tribunal de Apelaciones y el Tribunal Supremo, respectivamente, las sentencias que el Tribunal de Primera Instancia haya emitido en conformi-dad con el procedimiento sumario. Un examen de estas disposiciones revela que el legislador omitió codificar lo re-lativo a la revisión de dictámenes interlocutorios. En otras palabras, en la Ley 2 existe un vacío o laguna legislativa sobre cuáles son los términos para revisar las determina-ciones interlocutorias.
En las situaciones en las que no haya ley aplicable al caso, el Art. 7 del Código Civil, 31 LPRA see. 7, dispone que el tribunal deberá resolver conforme a la equidad.(9) En con-formidad con lo anterior, hemos señalado que es tarea de la Jurisprudencia interpretar y aplicar la ley a casos concretos, llenar lagunas cuando las hay, y, en lo posible, armonizar las disposiciones de ley que estén o que parezcan estar en conflicto.(10) La expresión “laguna” se utiliza para aludir a la existencia de posibles oquedades o vacíos en ley en torno a situaciones concretas.(11) En nuestro ordenamiento jurídico y en el español se recurre al principio de analogía cuando el Derecho no ha contemplado el supuesto específico que se ha de resolver, pero existe otro semejante al planteado que ha sido previsto y entre ambos existe identidad de razón.(12) En estas situaciones, “ la norma del caso regulado podrá apli-*743carse por analogía al caso que no lo está, porque la misma razón justifica la identidad de la consecuencia’ (Énfasis suprimido). (13) Simplemente, no sería justo ni lógico que dos supuestos que coinciden en lo esencial reciban una solución distinta dentro de un mismo ordenamiento(14) Por lo tanto, la analogía se define como la “ ‘comprobación de igualdad normativa entre dos casos que no son completamente igua-les, pero que lo son en grado suficiente para que el régimen jurídico de uno deba ser igualmente el del otro’ (Énfasis suprimido).(15)
Ahora bien, la analogía como función integradora del juez no se impone de modo automático, sino que precisa un acto de decisión judicial.(16) Este ejercicio exige cautela pues no se deberá acoger una norma por analogía cuando dicha adopción tenga el efecto de frustrar la intención que emana de la ley o la política pública que la inspira. (17) Tam-poco podrá aplicarse la analogía cuando su utilización haya sido expresamente prohibida por ley.(18) En lo que nos atañe, repetidamente hemos señalado que cuando la ley no fija el término dentro del cual deberá llevarse determinada acción, se deberá aplicar el más análogo. (19) En resumen, los criterios a examinar si procede aplicar el principio de analogía son los siguientes: existencia de una laguna legal sobre una cuestión que debe resolverse; identidad de razón entre esta y otra situación que fue contemplada; que no *744exista prohibición legislativa de recurrir a la analogía, y que su aplicación no tenga el efecto de frustrar la intención que emana de la ley o la política pública que la inspira.
No es la primera vez que se nos presenta una controver-sia sobre cuáles son los términos para revisar las determi-naciones que se emiten al amparo de la Ley 2. Por ejemplo, en Santiago v. Palmas del Mar Properties, Inc., 143 DPR 886, 900 (1997), nos tocó hallar cuál era el término para revisar una sentencia ante este Tribunal Supremo, ya que cuando atendimos el caso, la Ley 2 no lo contemplaba. Luego de armonizar la Ley 2 con las disposiciones legales aplicables, a pesar de que reconocimos que la médula de esta ley es su carácter sumario, entendimos que aplicaba el término ordinario de 30 días.
Ahora bien, con posterioridad a Santiago v. Palmas del Mar Properties, Inc., supra, la Legislatura aprobó la Ley Núm. 133-2014 que enmendó la Ley 2. Entre otras cosas, se estableció el término de 20 días para revisar ante el Tribunal Supremo las determinaciones que el Tribunal de Apela-ciones tome sobre las sentencias del foro de instancia. En la Exposición de Motivos de dicha enmienda, el legislador ex-presó que el término ordinario de 30 días que concedimos en Santiago v. Palmas del Mar Properties, Inc., supra, “contra-viene el espíritu expedito de la Ley Núm. 2”, y explicó que “[l]a intención del legislador [...] fue extender el carácter su-mario de la ley a la etapa apelativa para cumplir con el propósito rector de la misma, de proveer al obrero un reme-dio rápido y eficaz”. En otras palabras, el legislador resaltó la importancia del carácter expedito en la etapa apelativa de la Ley 2 y, como consecuencia, rechazó la aplicación de un término de naturaleza ordinaria.
Es de vital importancia señalar que el legislador, en la See. 3 de la Ley 2, 32 LPRA see. 3120, proveyó la siguiente guía para la interpretación de sus disposiciones: “[e]n los casos que se tramiten con arreglo a [esta ley], se aplicarán [las disposiciones de] las Reglas de Procedimiento Civil en *745todo aquello que no esté en conflicto con las disposiciones específicas de las mismas o con el carácter sumario del pro-cedimiento [...]”. (Énfasis suplido). En la obra Aprobación e interpretación de las leyes en Puerto Rico, Elfrén Bernier y Cuevas Segarra nos recuerdan que las normas de interpre-tación provistas por el legislador deben servir como guía a los tribunales en su búsqueda de la voluntad legislativa.(20)
Conforme a nuestra obligación de suplir el vacío legisla-tivo de la Ley 2, y luego de examinar el principio de analogía antes expuesto; la política pública de rápida resolución que la Ley 2 persigue, la Exposición de Motivos de la Ley Núm. 133-2014 que exhibe la intención de extender el carácter sumario de la Ley 2 a la etapa apelativa y que rechazó la aplicación de los términos ordinarios a este procedimiento especial, y la See. 3 de la Ley 2 que dispone que “[e]n los casos que se tramiten con arreglo a [esta ley], se aplicarán [las disposiciones de] las Reglas de Procedimiento Civil en todo aquello que no esté en conflicto con [...] el carácter su-mario del procedimiento”, llego a la misma conclusión que la Mayoría de este Tribunal sobre que los términos de 10 y 20 días que la Ley 2 concede para la revisión de las sentencias emitidas por el Tribunal de Primera Instancia al amparo del procedimiento sumario de la Ley 2 se deben aplicar por ana-logía a la revisión de los dictámenes interlocutorios.
La adopción de estos términos está fundada en que en-tre ambas situaciones existe identidad de razón, pues pre-tenden revisar asuntos dentro del mismo procedimiento especial de naturaleza sui generis, cuya finalidad principal es la tramitación y resolución expedita de las reclamaciones laborales.(21) Al existir el requisito de identidad de razón entre la revisión de las sentencias y resoluciones interlocu-torias emitidas al tenor de la Ley 2, se justifica la identi-dad de la consecuencia, entiéndase, que procede la aplica-*746ción de los mismos términos. Resolver que a la revisión de asuntos interlocutorios de la Ley 2 le aplica un término más largo que aquel que la misma ley especial concede para la revisión de sentencias simplemente contravendría el carácter expedito que tanto distingue a este procedi-miento sumario laboral.
Así, como bien expone la Opinión Mayoritaria y sujeto a los criterios de revisión limitada de las determinaciones in-terlocutorias de la Ley 2, entiendo que: (1) los dictámenes interlocutorios emitidos por el Tribunal de Primera Instan-cia —dentro del procedimiento sumario de la Ley 2— pue-den ser revisados discrecionalmente por el Tribunal de Ape-laciones mediante la presentación de un recurso de certiorari dentro del término de 10 días, y (2) la determina-ción que dicho foro apelativo intermedio tome sobre el dic-tamen recurrido podrá revisarse discrecionalmente ante este Tribunal mediante un recurso de certiorari dentro del plazo de 20 días.
H-i l-H H-1
En este caso, la señora Medina Nazario recurrió ante este Tribunal de la denegatoria del Tribunal de Apelaciones de revisar una determinación interlocutoria emitida por el Tribunal de Primera Instancia, al tenor del procedimiento sumario de la Ley 2. Sin embargo, la señora Medina Naza-rio presentó su recurso tardíamente, es decir, luego de transcurrido el término de 20 días desde la notificación de la determinación final del Tribunal de Apelaciones.
Como es sabido, un recurso tardío adolece del grave e insubsanable defecto de privar de jurisdicción al tribunal, y una vez el tribunal determina que no tiene jurisdicción, solo puede proceder a así decretarlo y a desestimar el recurso.(22) *747Ante la falta de jurisdicción de este Tribunal sobre el re-curso en cuestión, estoy conforme con que se ordene su desestimación.

 Resolución, Apéndice, pág. 228.


 La señora Medina Nazario “[s]eñaló que no la había podido anunciar inicial-mente porque era empleada de McNeil y podía sufrir represalias a consecuencia de ello, pero al ser separada de su empleo en febrero [de] 2013 podía fungir como testigo en el caso sin que le perjudicara”. Resolución, Apéndice, pág. 229.


 Debemos señalar que el obrero o empleado siempre puede instar su reclama-ción según el procedimiento ordinario conforme a los términos provistos en las Re-glas de Procedimiento Civil.


 Resulta pertinente resaltar que este Tribunal ha indicado que cuando la ley-no fija el término dentro del cual deberá llevarse a cabo determinada acción, se aplicará el más análogo, siempre y cuando no tenga el efecto de frustrar la intención que emana del estatuto o de la política pública que lo inspira. Sobre el tema, Puig Brutau ha expuesto que “[l]a analogía es la aplicación a un caso no previsto de la norma que se refiere a otro, que ofrece con el primero una semejanza que el intér-prete considera suficiente para que la aplicación esté justificada por concurrir en uno y otro la misma razón”. J. Puig Brutau, Introducción al derecho civil, Barcelona, Ed. Bosch, 1981, pág. 338.


 A saber, quince días para reconsiderar y diez para acudir ante el Tribunal de Apelaciones.


 Además, al uniformar los términos para la presentación de un certiorari interlocutorio a los provistos para la revisión de determinaciones finales de acuerdo con la Ley Núm. 2 de 17 de octubre de 1961, se evita la confusión de tener tres términos distintos para acudir a los foros revisores.


 Véase Johnson & Johnson v. Mun. de San Juan, 172 DPR 840, 848 (2007).


 Véase Sec. 1 de la Ley Núm. 2 de 17 de octubre de 1961, 32 LPRA see. 3118 (Ley 2).


 Vizcarrondo Morales v. MVM, Inc., 174 DPR 921, 928 (2008); Aguayo Pomales v. R & G Mortg., 169 DPR 36, 43 (2006). Véanse, también: Exposición de Motivos de la Ley Núm. 133-2014 y A. Acevedo Colom, Legislación protectora del trabajo comentada, 8va ed. rev., San Juan, 2005, pág. 397.


 Vizcarrondo Morales v. MVM, Inc., supra, pág. 929; Lucero v. San Juan Star, 159 DPR 494, 505 (2003); Dávila, Rivera v. Antilles Shipping, Inc., 147 DPR 483, 493 (1999); Santiago v. Palmas del Mar Properties, Inc., 143 DPR 886, 891 (1997); Acevedo Colom, op. cit., pág. 397.


 íd.


 Secs. 3, 4 y 9 de la Ley 2, 32 LPRA sees. 3120, 3121 y 3127; Rivera v. Insular Wire Products Corp., 140 DPR 912, 923 (1996).


 Ortiz v. Holsum, 190 DPR 511, 517 (2014); Dávila, Rivera v. Antilles Shipping, Inc., supra, pág. 498.


 En las Sees. 4 y 9 de la Ley 2, supra, el legislador solo dispuso que el Tribunal de Apelaciones puede revisar las sentencias del Tribunal de Primera Instancia. En lo pertinente al Tribunal Supremo, la See. 4 de la Ley 2, supra, dispone que “[l]a de-terminación dictada por el Tribunal de Apelaciones podrá ser revisada por el Tribunal Supremo de Puerto Rico mediante auto de [certiorari ], en el término jurisdiccio-nal de veinte (20) días, contados a partir de la notificación de la sentencia o resolución”. De igual modo, la See. 9, supra, expone que “[l]a parte que se considere perjudicada por la sentencia que emita el Tribunal de Apelaciones, podrá acudir mediante auto de [Certiorari] al Tribunal Supremo de Puerto Rico, en el término jurisdiccional de veinte (20) días [...]”.


 El Art. 7 del Código Civil, 31 LPRA see. 7, dispone como sigue:
“El tribunal que rehúse fallar a pretexto de silencio, obscuridad, o insuficiencia de la ley, o por cualquier otro motivo, incurrirá en responsabilidad.
“Cuando no haya ley aplicable al caso, el tribunal resolverá conforme a equidad, que quiere decir que se tendrá en cuenta la razón natural de acuerdo con los princi-pios generales del derecho, y los usos y costumbres aceptados y establecidos”.


 Carattini v. Collazo Syst. Analysis, Inc., 158 DPR 345, 360 (2003).


 Véase comentarios al Art. 4 del Código Civil español, A. Gullón Ballesteros, en Comentario del Código Civil, Barcelona, Ed. Bosch, 2000, T. 1, pág. 379.


 Orraca López v. ELA, 192 DPR 31, 45 (2014), citando a J. Puig Brutau, Compendio de Derecho Civil, Barcelona, Ed. Bosch, 1987, Vol. I, pág. 105. El Art. 4.Í del Código Civil español dispone que “[p]rocederá la aplicación analógica de las nor-mas cuando éstas no contemplen un supuesto específico, pero regulen otro semejante entre los que se aprecie identidad de razón”. Gullón Ballesteros, op. cit., pág. 378.


 Orraca López v. ELA, supra, pág. 45.


 íd.


 íd.


 íd., pág. 45; Legislación civil vigente, Valladolid, Editorial Lex Nova, 2004, Vol. II, pág. 46.


 íd.


 Por ejemplo, el Art. 2 de nuestro Código Penal, 33 LPRA see. 5002, dispone que “[n]o se podrán crear ni imponer por analogía delitos, penas ni medidas de seguridad”.


 Orraca López v. ELA, supra. En este caso, resolvimos que el término más análogo para incoar una acción para reclamar honorarios de abogado al amparo de la Ley Federal de Educación Especial, 20 USCA sec. 1415(i)(3)(B)(i)(I), es el de 3 años que el Art. 1867 del Código Civil de Puerto Rico, 31 LPRA see. 5297, concede para reclamar honorarios.


 R. Elfrén Bernier y J.A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, 2da ed. rev., San Juan, Pubs. JTS, 1987, Vol. I, págs. 387-388.


 Véase Orraca López v. ELA, supra.


 Yumac Home v. Empresas Massó, 194 DPR 96 (2015); S.L.G. Szendrey-Ramos v. R Castillo, 169 DPR 873, 883 (2007); Carattini v. Collazo Syst. Analysis, Inc., 158 DPR 345, 355 (2003).